internal_revenue_service number release date index number ------------------------- ------------------------------------------------------- ------------------------------------------- --------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc corp b04 plr-119801-12 date november legend distributing ------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------- distributing ------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------- distributing ------------------------------------------------------------------- ----------------------------------------------------------- --------------------------------------- distributing ----------------------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------- distributing ----------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------- controlled ------------------------------------------------------------- ------------------------------------------------- -------------------------------- controlled ------------------------------------------------------------- ------ plr-119801-12 ------------------------------------------------- sub --------------------------------------------- --------------------------------- ----------------------------------------------------------- sub -------------------------------------------------------------- ----------------------------------------------------------- ------------------------------ sub ----------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- llc ----------------------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------------- llc ------------------------------------------------ ----------------------------------------------------------------------------------- ---------------------------------------------------------- llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- --------------------------------------------------------- -------------------------------------------------------------------------------- llc ------------------------------------------------------------------------------------------------------- -------------------------------------------------------- ----------------------------------------------------------------------------------- ---------------------------------------------------------- llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- --------------------------------------- llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- --------------------------------- llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------ plr-119801-12 llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------ llc ------------------------------------------- ----------------------------------------------- ---------------------------------------------------------- llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------ llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ---------------------------- llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ----------------------- llc ---------------------------------------------- ----------------------------------------------------------------------------------- ---------------------------------------------------------- llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------ llc ---------------------------------------------- ----------------------------------------------------------------------------------- ---------------------------------------------------------- llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------ llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------ llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ---------------------------------- plr-119801-12 llc ----------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------ pship ---------------------------------------------------------------------------- ------------------------------------------------------------- ---------------------- pship ----------------------------------------------------------------------------------- --------------------------------------------------------------- -------------------------------------- business a business a1 ----------------------------- ------------------------------------------ business a1a ----------------------------------------------- business a2 -------------------------------------------- business a2a -------------------------------------- business b business b2 business c state a state b state c state d shareholder a shareholder b shareholder c shareholder d shareholder e ------------------------------------------- ---------------------------------------------------------- ---------------------------------------- ------------- ----------- --------------- ------ ------------- ---------------------------------------- ------------------------------------------------------ ---------------------------------- -------------------- plr-119801-12 date date -------------------------- -------------------------- a b c d e f -- --- -------- -------- --------------------------------- ---------------------------------- dear ------------------- this letter responds to your date letter from your authorized representatives requesting rulings on certain federal_income_tax consequences of a series of proposed transactions additional information was received subsequently the information provided in these letters is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any of the distributions described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of a distributing_corporation or a controlled_corporation or both see sec_355 of the internal_revenue_code code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in a distributing_corporation or a controlled_corporation see sec_355 and sec_1_355-7 summary of facts publicly traded distributing a state a corporation is the common parent of an affiliated_group of domestic corporations the includible members of which join in filing a consolidated_return for federal_income_tax purposes the distributing group the outstanding_stock of distributing consists of a single class of common_stock based plr-119801-12 on publicly available securities information only shareholder a shareholder b shareholder c shareholder d and shareholder e held five percent or more of the common_stock on date the remaining shares were and are widely held and publicly traded certain directors and employees of distributing hold distributing stock issued in_connection_with_the_performance_of_services the existing distributing restricted_stock distributing is a holding_company with no assets other than llc a shell entity organized as a state a limited_liability_company disregarded as separate from distributing for federal tax purposes under sec_301_7701-3 a disregarded_entity and all of the outstanding_stock of distributing a state a corporation distributing wholly owns distributing a state a corporation and llc llc llc and llc all of which are state a disregarded entities distributing also owns interests in other corporations disregarded entities and partnerships distributing and the entities it owns directly and indirectly conduct business a consisting of businesses a1 a1a a2 and a2a business b including business b2 and business c distributing and these entities excluding entities in the distributing group defined below are referred to collectively as the distributing group llc owns llc a state a disregarded_entity llc llc llc and llc own interests in various corporations other disregarded entities and partnerships engaged in business a1 and business a2 those engaged in business a2 will be contributed to controlled a newly formed corporation and ultimately distributed to the shareholders of distributing in the external distribution defined below these are referred to as the llc 1-owned a2 entities llc 2-owned a2 entities llc owned a2 entities and llc 5-owned a2 entities llc acts as a holding_company for most of the entities engaged in business b distributing wholly owns sub a state a corporation and owns llc and llc each a state a disregarded_entity distributing also owns interests in other corporations disregarded entities and partnerships distributing and the entities it owns directly and indirectly including distributing and distributing are referred to collectively as the distributing group sub owns llc a state a disregarded_entity llc wholly owns distributing a state a limited_liability_company that has elected to be treated as a corporation for federal tax purposes under sec_301_7701-3 llc also owns llc a state a disregarded_entity llc and the entities it owns conduct business c distributing wholly owns distributing a state b corporation sub a state c_corporation and sub a state d corporation distributing also owns interests in other corporations disregarded entities and partnerships plr-119801-12 llc owns llc llc and llc each a state a disregarded_entity llc owns an a percent interest in pship a state a partnership llc owns the remaining b percent distributing owns llc and llc owns llc and c percent of pship a state a limited_liability_company treated as a partnership for federal tax purposes the remaining d percent of pship is owned by unrelated persons pship owns llc llc llc and llc are state a disregarded entities llc llc and pship together the pship entities conduct business a2a sub owns llc llc and llc each a state a disregarded_entity llc llc and llc conduct business a1a sub is now and will continue to be following the external distribution a member of the separate_affiliated_group sag as defined in sec_355 of distributing the distributing sag distributing the distributing sag distributing the distributing sag distributing the distributing sag and distributing the distributing sag each of these distributing corporations will rely on business a1a of sub conducted through llc llc and llc to satisfy the active_trade_or_business_requirement of sec_355 controlled and controlled will rely on business a2a conducted by the pship entities to satisfy this requirement financial information has been submitted indicating that business a1a and business a2a each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years intercompany accounts of the distributing group include i accounts between distributing on the one hand and entities in the distributing group on the other the distributing accounts and ii accounts between distributing on the one hand and entities in the distributing group not included in the distributing group on the other the non-distributing accounts in addition pship has two outstanding intercompany loans i a revolving credit facility of e with distributing the pship revolver and ii a term_loan of f held by pship the pship term_loan certain other partnerships in the distributing group also have term loans or revolving credit obligations to distributing the other partnership debt management desires to separate business a1 from business a2 it believes such a separation will a permit the senior management of distributing to focus solely on business a1 and the management of controlled to focus solely on business a2 thereby i allowing each business to pursue its own distinct opportunities and growth plans and ii eliminating internal competition for capital and other inherent managerial and operational conflicts between the businesses b permit business a2 to develop a more tailored operating and marketing strategy that addresses the unique aspects of the business a2 operations and c permit business a2 to obtain greater access to capital markets and pursue strategic acquisitions leading to increased growth collectively the corporate business purposes plr-119801-12 proposed transactions to achieve the separation management has therefore proposed the following series of transactions collectively the proposed transactions i ii iii iv v vi distributing will contribute all the stock of sub to distributing contribution pship will distribute the pship term_loan receivable to its partners llc and llc and they will distribute their interests in the receivable to llc and sub respectively llc then will distribute its interest in the receivable to llc and llc and sub will distribute their interests to distributing giving distributing the entire pship term_loan llc will distribute its c percent interest in pship and all of the interests in llc to distributing distributing will contribute its interests in llc and pship and thereby its interest in llc to newly formed controlled in exchange for all of the controlled stock and the assumption by controlled of related liabilities contribution distributing will distribute the controlled stock to distributing internal distribution distributing will contribute the stock of sub to controlled contribution vii distributing will distribute the controlled stock to llc viii llc will distribute the controlled stock to distributing together with the distribution in step vii internal distribution ix x xi llc will distribute its interests in llc and llc to llc and llc will distribute the interests to distributing distributing will contribute the pship revolver to distributing the pship revolver contribution each distributing account between distributing and the distributing group will be settled either by i having distributing contribute the account balance to the capital of distributing with subsequent contributions down the chain of entities to the relevant obligor a distributing account contribution or ii having the relevant obligee distribute the account balance to its owner with subsequent distributions plr-119801-12 up the chain of entities to distributing no shares will be issued in exchange for these transfers xii distributing will contribute its interest in llc the interests received in step ix the pship term_loan and pship revolver to controlled contribution xiii distributing will distribute the controlled stock to distributing internal distribution xiv xv llc will distribute the llc 5-owned a2 entities to llc llc will distribute the llc 5-owned a2 entities and the llc 1-owned a2 entities to distributing llc will distribute the llc 2-owned a2 entities to distributing and llc will distribute the llc 4-owned a2 entities to distributing each non-distributing account balance between distributing and entities in the distributing group not included in the distributing group will be settled either i by having distributing contribute the account balance down the chain of entities to the capital of the relevant obligor or ii by having the relevant obligee distribute the account balance up the chain of entities to distributing no shares will be issued in exchange for these transfers xvi distributing will form controlled which is expected to be a state a corporation controlled will borrow money under commercially standard terms from a third-party lender the cash proceeds xvii distributing will contribute the interests received in step xiv the other partnership debt the business b2 assets and the controlled stock to controlled in exchange for all of the controlled stock the cash proceeds and the assumption by controlled of related liabilities contribution controlled and the entities owned by controlled will be referred to as the controlled group xviii distributing will use all of the cash proceeds to repay debt to unrelated third parties within_12_months following internal distribution defined in step xix below xix distributing will distribute the controlled stock to distributing internal distribution xx distributing will distribute the controlled stock to its shareholders pro_rata the external distribution and together with internal distribution plr-119801-12 internal distribution internal distribution and internal distribution the distributions no fractional shares of controlled stock will be issued in the external distribution instead all fractional shares of controlled stock that distributing shareholders otherwise would be entitled to receive will be aggregated by a transfer agent and as soon as practicable following the effective time of the external distribution will be sold at the prevailing price on a stock exchange that will be determined any distributing shareholder entitled to receive a fractional share of controlled stock will be entitled to receive a cash payment in an amount equal to the shareholder’s proportionate interest in the net_proceeds from the open market sale in connection with the proposed transactions the distributing group and the controlled group will enter into various agreements collectively the continuing relationships including a separation and distribution agreement a tax_matters_agreement and a transitional services agreement indemnification provisions in the separation and distribution agreement and the tax_matters_agreement relating to liabilities arising before but not becoming fixed and determinable until after the external distribution are referred to as the liability arrangements representations contribution the following representations have been made regarding contribution a b c d e no stock_or_securities will be issued for services rendered to or for the benefit of distributing in connection with contribution and no stock_or_securities will be issued for indebtedness of distributing in contribution that is not evidenced by a security or for interest on indebtedness of distributing which accrued on or after the beginning of the holding_period of distributing for the debt contribution will not be the result of the solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to distributing in contribution none of the stock to be transferred is sec_306 stock within the meaning of sec_306 of the code except for indebtedness arising in the ordinary course of business there is no indebtedness between distributing and distributing and there will be no indebtedness created in favor of distributing as a result of contribution plr-119801-12 f g h i j k l the transfer will occur under a plan agreed upon before contribution in which the rights of the parties are defined there will be no exchanges and no stock of distributing will be issued in connection with the transfer taking into account i any issuance of additional shares of distributing stock ii any issuance of stock for services and iii the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other_disposition of any stock of distributing to be received in the exchange distributing will be in control of distributing within the meaning of sec_368 after contribution distributing will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by distributing to dispose_of the transferred property other than in the normal course of business operations each of the parties to contribution will pay its own expenses if any incurred in connection with such contribution distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor m distributing will not be a personal_service_corporation within the meaning of sec_269a contribution and internal distribution the following representations have been made regarding contribution and internal distribution n o any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after internal distribution will not constitute stock_or_securities no part of the consideration distributed by distributing in internal distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-119801-12 p q r s t u v distributing and controlled each will treat all members of its sag as defined in sec_355 as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied the five years of financial information submitted for business a1a conducted by the distributing sag and for business a2a to be conducted by the controlled sag which includes the pship entities following contribution is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted neither business a1a conducted by the distributing sag nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub through llc llc and llc will have been the principal_owner of the goodwill and significant assets of business a1a and will continue to be the principal_owner following internal distribution neither business a2a to be conducted by controlled through the pship entities nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution the pship entities will have been the principal owners of the goodwill and significant assets of business a2a and will continue to be the principal owners following internal distribution apart from the continuing relationships the distributing sag will continue the active_conduct of business a1a independently and with its separate employees following internal distribution apart from the continuing relationships controlled through the pship entities following contribution will continue the active_conduct of business a2a independently and with its separate employees following internal distribution internal distribution will be carried out to facilitate the external distribution which is being undertaken to accomplish the corporate business purposes internal distribution is motivated in whole or substantial part by the corporate business purposes plr-119801-12 w x y z aa bb cc dd internal distribution will not be used principally as a device for the distribution of the earnings_and_profits of controlled or distributing or both there is no plan or intention to liquidate any member of the distributing sag engaged in business a1a or any member of the controlled sag engaged in business a2a to merge any member of the distributing sag or controlled sag with any other entity or to sell or otherwise dispose_of the assets of any member after internal distribution except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in contribution will equal or exceed the sum of i the total liabilities to be assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing creditors in connection with the reorganization any liabilities assumed as determined under sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after contribution the aggregate fair_market_value of the assets distributing transfers to controlled in contribution will equal or exceed the aggregate adjusted_basis of those assets distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of contribution and internal distribution no two parties to internal distribution are investment companies as defined in sec_368 and iv plr-119801-12 ee ff gg hh ii immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account that distributing has in the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before internal distribution to the extent required by regulations see sec_1_1502-19 at the time of internal distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled apart from debt arising in the continuing relationships and intercompany loans or other obligations that have arisen or will arise in the ordinary course of business no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after internal distribution payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution plr-119801-12 jj kk internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in controlled or distributing including any predecessor or successor of either corporation immediately after the transaction as defined in sec_355 i if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation either directly or through attribution immediately before internal distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 ll there is no regulatory legal contractual or economic compulsion or requirement that contribution or any distributing account contribution be made as a condition of internal distribution contribution and internal distribution the following representations have been made regarding contribution and internal distribution mm any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after internal distribution will not constitute stock_or_securities nn oo pp no part of the consideration distributed by distributing in internal distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing distributing and controlled each will treat all members of its sag as defined in sec_355 as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied the five years of financial information submitted for business a1a conducted by the distributing sag and for business a2a to be conducted by the controlled sag which includes the pship entities is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted plr-119801-12 qq rr ss tt uu vv ww neither business a1a conducted by the distributing sag nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub through llc llc and llc will have been the principal_owner of the goodwill and significant assets of business a1a and will continue to be the principal_owner following internal distribution neither business a2a to be conducted by controlled through the pship entities nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution the pship entities will have been the principal owners of the goodwill and significant assets of business a2a and will continue to be the principal owners following internal distribution apart from the continuing relationships the distributing sag will continue the active_conduct of business a1a independently and with its separate employees following internal distribution apart from the continuing relationships controlled through the pship entities will continue the active_conduct of business a2a independently and with its separate employees following internal distribution internal distribution will be carried out to facilitate the external distribution which is being undertaken to accomplish the corporate business purposes internal distribution is motivated in whole or substantial part by the corporate business purposes internal distribution will not be used principally as a device for the distribution of the earnings_and_profits of controlled or distributing or both there is no plan or intention to liquidate any member of the distributing sag engaged in business a1a or any member of the controlled sag engaged in business a2a to merge any member of the distributing sag or controlled sag with any other entity or to sell or otherwise dispose_of the assets of any member after internal distribution except in the ordinary course of business xx the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in contribution each will equal or exceed plr-119801-12 yy zz aaa bbb ccc ddd the sum of i the total liabilities to be assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing creditors in connection with the reorganization any liabilities assumed as determined under sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after contribution the aggregate fair_market_value of the assets distributing transfers to controlled in contribution will equal or exceed the aggregate adjusted_basis of those assets distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of contribution and internal distribution no two parties to internal distribution are investment companies as defined in sec_368 and iv immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account that distributing has in the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before internal distribution to the extent required by regulations see sec_1_1502-19 at the time of internal distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled plr-119801-12 eee fff ggg hhh apart from debt arising in the continuing relationships and intercompany loans or other obligations that have arisen or will arise in the ordinary course of business no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after internal distribution payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution iii jjj internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in controlled or distributing including any predecessor or successor of either corporation immediately after the transaction as defined in sec_355 i if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation either directly or through attribution immediately before internal distribution plr-119801-12 or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 kkk there is no regulatory legal contractual or economic compulsion or requirement that any distributing account contribution be made as a condition of internal distribution contribution and internal distribution the following representations have been made regarding contribution and internal distribution lll any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after internal distribution will not constitute stock_or_securities mmm no part of the consideration distributed by distributing in internal distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing nnn ooo ppp distributing and controlled each will treat all members of its sag as defined in sec_355 as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied the five years of financial information submitted for business a1a conducted by the distributing sag and for business a2a to be conducted by the controlled sag which includes the pship entities is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted neither business a1a conducted by the distributing sag nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub through llc llc and llc will have been the principal_owner of the goodwill and significant assets of business a1a and will continue to be the principal_owner following internal distribution qqq neither business a2a to be conducted by controlled through the pship entities nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of internal plr-119801-12 rrr sss ttt uuu vvv www distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution the pship entities will have been the principal owners of the goodwill and significant assets of business a2a and will continue to be the principal owners following internal distribution apart from the continuing relationships the distributing sag will continue the active_conduct of business a1a independently and with its separate employees following internal distribution apart from the continuing relationships controlled through the pship entities will continue the active_conduct of business a2a independently and with its separate employees following internal distribution internal distribution will be carried out to facilitate the external distribution which is being undertaken to accomplish the corporate business purposes internal distribution is motivated in whole or substantial part by the corporate business purposes internal distribution will not be used principally as a device for the distribution of the earnings_and_profits of controlled or distributing or both there is no plan or intention to liquidate any member of the distributing sag engaged in business a1a or any member of the controlled sag engaged in business a2a to merge any member of the distributing sag or controlled sag with any other entity or to sell or otherwise dispose_of the assets of any member after internal distribution except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in contribution each will equal or exceed the sum of i the total liabilities to be assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing creditors in connection with the reorganization xxx any liabilities assumed as determined under sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred yyy the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities plr-119801-12 assumed as determined under sec_357 by controlled in connection with contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after contribution the aggregate fair_market_value of the assets distributing transfers to controlled in contribution will equal or exceed the aggregate adjusted_basis of those assets distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of contribution and internal distribution no two parties to internal distribution are investment companies as defined in sec_368 and iv immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account that distributing has in the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before internal distribution to the extent required by regulations see sec_1_1502-19 at the time of internal distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled apart from debt arising in the continuing relationships and intercompany loans or other obligations that have arisen or will arise in the ordinary course of business no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after internal distribution payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length zzz aaaa bbbb cccc dddd eeee plr-119801-12 ffff gggg hhhh iiii for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in controlled or distributing including any predecessor or successor of either corporation immediately after the transaction as defined in sec_355 i if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation either directly or through attribution immediately before internal distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 jjjj there is no regulatory legal contractual or economic compulsion or requirement that any distributing account contribution or the pship revolver contribution be made as a condition of internal distribution plr-119801-12 contribution and internal distribution the following representations have been made regarding contribution and internal distribution kkkk any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after internal distribution will not constitute stock_or_securities llll no part of the consideration distributed by distributing in internal distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing mmmm nnnn oooo pppp distributing and controlled each will treat all members of its sag as defined in sec_355 as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied the five years of financial information submitted for business a1a conducted by the distributing sag and for business a2a to be conducted by the controlled sag which includes controlled and the pship entities is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted neither business a1a conducted by the distributing sag nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub through llc llc and llc will have been the principal_owner of the goodwill and significant assets of business a1a and will continue to be the principal_owner following internal distribution neither business a2a to be conducted by controlled through controlled and the pship entities nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution controlled and or the pship entities will have been the principal owners of the goodwill and significant assets of business a2a and will continue to be the principal owners following internal distribution plr-119801-12 qqqq rrrr ssss apart from the continuing relationships the distributing sag will continue the active_conduct of business a1a independently and with its separate employees following internal distribution apart from the continuing relationships controlled through controlled and the pship entities following contribution will continue the active_conduct of business a2a independently and with its separate employees following internal distribution internal distribution will be carried out to facilitate the external distribution which is being undertaken to accomplish the corporate business purposes internal distribution is motivated in whole or substantial part by the corporate business purposes tttt internal distribution will not be used principally as a device for the distribution of the earnings_and_profits of controlled or distributing or both uuuu vvvv wwww xxxx there is no plan or intention to liquidate any member of the distributing sag engaged in business a1a or any member of the controlled sag engaged in business a2a to merge any member of the distributing sag or controlled sag with any other entity or to sell or otherwise dispose_of the assets of any member after internal distribution except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in contribution each will equal or exceed the sum of i the total liabilities to be assumed as determined under sec_357 by controlled and ii the total amount of any money the cash proceeds and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing creditors in connection with the reorganization any liabilities assumed as determined under sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in plr-119801-12 yyyy zzzz aaaaa bbbbb ccccc ddddd eeeee connection with contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after contribution the aggregate fair_market_value of the assets distributing transfers to controlled in contribution will equal or exceed the aggregate adjusted_basis of those assets distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of contribution and internal distribution no two parties to internal distribution are investment companies as defined in sec_368 and iv immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account that distributing has in the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before internal distribution to the extent required by regulations see sec_1_1502-19 at the time of internal distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled apart from debt arising in the continuing relationships and intercompany loans or other obligations that have arisen or will arise in the ordinary course of business no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after internal distribution payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by plr-119801-12 fffff ggggg hhhhh purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in controlled or distributing including any predecessor or successor of either corporation immediately after the transaction as defined in sec_355 i if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation either directly or through attribution immediately before internal distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 iiiii the third-party debt repaid in part by distributing with the cash proceeds will not exceed the weighted quarterly average of the distributing debt owed to unrelated third parties for the 12-month_period ending on the close of business on or about date the last full business_day before the date on which the distributing board_of directors first authorized consideration of a potential separation of business a1 including business a1a from business a2 including business a2a the external distribution the following representations have been made regarding the external distribution jjjjj any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly plr-119801-12 or indirectly by distributing after the external distribution will not constitute stock_or_securities kkkkk apart from controlled stock distributed with respect to existing distributing restricted_stock no part of the consideration distributed by distributing in the external distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing any shares of controlled stock distributed in the external distribution as or with respect to restricted_stock of distributing will not represent more than percent of the controlled stock outstanding lllll distributing and controlled each will treat all members of its sag as defined in sec_355 as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied mmmmm nnnnn ooooo the five years of financial information submitted for business a1a conducted by the distributing sag and for business a2a to be conducted by the controlled sag which includes controlled and the pship entities is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted neither business a1a conducted by the distributing sag nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the external distribution sub through llc llc and llc will have been the principal_owner of the goodwill and significant assets of business a1a and will continue to be the principal_owner following the external distribution neither business a2a to be conducted by the controlled sag which includes controlled and the pship entities nor control of a corporation conducting this business will have been acquired during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the external distribution controlled and or the pship entities will have been the principal owners of the goodwill and significant assets of business a2a and will continue to be the principal owners following the external distribution plr-119801-12 ppppp qqqqq rrrrr sssss ttttt uuuuu vvvvv wwwww apart from the continuing relationships the distributing sag will continue the active_conduct of business a1a independently and with its separate employees following the external distribution apart from the continuing relationships controlled through controlled and the pship entities will continue the active_conduct of business a2a independently and with its separate employees following the external distribution the external distribution will be carried out a to permit the senior management of distributing to focus solely on business a1 including business a1a and the management of controlled to focus solely on business a2 including business a2a thereby i allowing each business to pursue its own distinct opportunities and growth plans and ii eliminating internal competition for capital and other inherent managerial and operational conflicts between the businesses b to permit business a2 to develop a more tailored operating and marketing strategy to address its unique aspects and c to permit business a2 to obtain greater access to capital markets and pursue strategic acquisitions leading to increased growth the external distribution will not be used principally as a device for the distribution of the earnings_and_profits of controlled or distributing or both there is no plan or intention to liquidate any member of the distributing sag engaged in business a1a or any member of the controlled sag engaged in business a2a to merge any member of either sag with any other entity or to sell or otherwise dispose_of the assets of any member after the external distribution except in the ordinary course of business distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the external distribution no two parties to the external distribution are investment companies as defined in sec_368 and iv immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account that distributing has in the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the external distribution to the extent required by plr-119801-12 xxxxx yyyyy zzzzz aaaaaa bbbbbb regulations see sec_1_1502-19 at the time of the external distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled apart from debt arising in the continuing relationships and intercompany loans or other obligations that have arisen or will arise in the ordinary course of business no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after the external distribution payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in controlled or distributing including any predecessor or successor of either corporation plr-119801-12 cccccc dddddd immediately after the transaction as defined in sec_355 no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in controlled or distributing the payment of cash to distributing shareholders in lieu of fractional shares of controlled stock will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration it is intended that the total cash consideration received by the shareholders of distributing from the open market sale of their fractional shares will not exceed one percent of the total consideration that will be distributed in the external distribution it is also intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock neither controlled nor distributing is aware of any overall plan within the meaning of sec_355 to acquire an ownership_interest in controlled through the purchase of bundled controlled shares sold in connection with the issuance of cash in lieu of fractional shares rulings based solely on the information submitted and the representations made we rule as follows regarding the proposed transactions contribution no gain_or_loss will be recognized by distributing on the transfer of sub stock to distributing in constructive exchange for distributing stock sec_351 no gain_or_loss will be recognized by distributing on the receipt of sub stock in constructive exchange for distributing stock sec_1032 the basis that distributing has in the sub stock received from distributing will equal the basis that distributing had in the sub stock immediately before the transfer sec_362 the basis of the stock of distributing in the hands of distributing will be increased by an amount equal to the basis of the sub stock transferred in contribution sec_358 the holding_period of the distributing stock constructively received by distributing will include the period during which distributing held the sub stock provided the sub stock is held as a capital_asset on the date of contribution sec_1223 plr-119801-12 the holding_period of the sub stock received by distributing will include the period during which distributing held the sub stock sec_1223 contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on internal distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on internal distribution sec_355 immediately following internal distribution the basis that distributing had in a share of distributing stock before internal distribution will be allocated between the share of distributing stock with respect to which internal distribution is made and the share of controlled stock received with respect to the share of distributing stock in proportion to the fair_market_value of each sec_358 and c sec_1_358-2 the holding_period of the controlled stock received by distributing in internal distribution will include the holding_period of the distributing stock on which internal distribution is made provided the distributing stock is held as a capital_asset on the date of internal distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 f plr-119801-12 except for purposes of sec_355 any payments between distributing and controlled that are made following internal distribution pursuant to the liability arrangements regarding obligations that i have arisen or will arise for a taxable_period ending on or before internal distribution or for a taxable_period beginning before but ending after internal distribution and ii will not have become fixed and ascertainable until after internal distribution will be treated as occurring immediately before internal distribution cf 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 1952_2_cb_136 revrul_83_73 c b contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on internal distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on internal distribution sec_355 immediately following internal distribution the basis that distributing had in a share of distributing stock before internal distribution will be allocated between the share of distributing stock with respect to which internal distribution is made and the share of controlled stock received with respect to the share of distributing stock in proportion to the fair_market_value of each sec_358 and c sec_1_358-2 plr-119801-12 the holding_period of the controlled stock received by distributing in internal distribution will include the holding_period of the distributing stock on which internal distribution is made provided the distributing stock is held as a capital_asset on the date of internal distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 f except for purposes of sec_355 any payments between distributing and controlled that are made following internal distribution pursuant to the liability arrangements regarding obligations that i have arisen or will arise for a taxable_period ending on or before internal distribution or for a taxable_period beginning before but ending after internal distribution and ii will not have become fixed and ascertainable until after internal distribution will be treated as occurring immediately before internal distribution cf 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 1952_2_cb_136 revrul_83_73 c b contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on internal distribution sec_361 plr-119801-12 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on internal distribution sec_355 immediately following internal distribution the basis that distributing had in a share of distributing stock before internal distribution will be allocated between the share of distributing stock with respect to which internal distribution is made and the share of controlled stock received with respect to the share of distributing stock in proportion to the fair_market_value of each sec_358 and c sec_1_358-2 the holding_period of the controlled stock received by distributing in internal distribution will include the holding_period of the distributing stock on which internal distribution is made provided the distributing stock is held as a capital_asset on the date of internal distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 f except for purposes of sec_355 any payments between distributing and controlled that are made following internal distribution pursuant to the liability arrangements regarding obligations that i have arisen or will arise for a taxable_period ending on or before internal distribution or for a taxable_period beginning before but ending after internal distribution and ii will not have become fixed and ascertainable until after internal distribution will be treated as occurring immediately before internal distribution cf 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 1952_2_cb_136 revrul_83_73 c b contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 plr-119801-12 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on internal distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on internal distribution sec_355 immediately following internal distribution the basis that distributing had in a share of distributing stock before internal distribution will be allocated between the share of distributing stock with respect to which internal distribution is made and the share of controlled stock received with respect to the share of distributing stock in proportion to the fair_market_value of each sec_358 and c sec_1_358-2 the holding_period of the controlled stock received by distributing in internal distribution will include the holding_period of the distributing stock on which internal distribution is made provided the distributing stock is held as a capital_asset on the date of internal distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 f except for purposes of sec_355 any payments between distributing and controlled that are made following internal distribution pursuant to the liability arrangements regarding obligations that i have arisen or will arise for a taxable_period ending on or before internal distribution or for a taxable_period beginning before but ending after internal distribution and ii will not have become fixed and ascertainable until after internal distribution will be treated as occurring immediately before internal distribution cf 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 1952_2_cb_136 revrul_83_73 c b plr-119801-12 the external distribution no gain_or_loss will be recognized by distributing on the external distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of any shareholder of distributing on the external distribution sec_355 immediately following the external distribution the basis that each distributing shareholder had in a share of distributing stock before the external distribution will be allocated between the share of distributing stock with respect to which the external distribution is made and the share of controlled stock received with respect to the share of distributing stock including any fractional share interest in controlled stock to which the shareholder may be entitled in proportion to the fair_market_value of each sec_358 and c sec_1_358-2 if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled stock or portion thereof is received with respect to a particular share of distributing stock or portion thereof the shareholder may designate which share of controlled stock is received with respect to a particular share of distributing stock provided the terms of the designation are consistent with the terms of the external distribution the holding_period of the controlled stock received by each shareholder of distributing in the external distribution including any fractional share interest in controlled stock to which the shareholder may be entitled will include the holding_period of the distributing stock on which the external distribution is made provided the distributing stock is held by the shareholder as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 e following the external distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal tax_return with controlled as the common parent plr-119801-12 the receipt by a distributing shareholder of cash in lieu of fractional shares of controlled stock will be treated for federal tax purposes as if the fractional shares had been distributed to the distributing shareholder as part of the external distribution and then had been disposed of by such shareholder for the amount of such cash in a sale_or_exchange the gain_or_loss if any determined using the basis allocated to the fractional shares in ruling and the holding_period attributed to the fractional shares in ruling will be treated as a capital_gain or loss provided the stock was held as a capital_asset by the selling shareholder sec_1001 except for purposes of sec_355 any payments between distributing and controlled that are made following the external distribution pursuant to the liability arrangements regarding obligations that i have arisen or will arise for a taxable_period ending on or before the external distribution or for a taxable_period beginning before but ending after the external distribution and ii will not have become fixed and ascertainable until after the external distribution will be treated as occurring immediately before the external distribution cf 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 1952_2_cb_136 revrul_83_73 c b caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether any of the distributions satisfy the business_purpose requirement of sec_1_355-2 whether any of the distributions are being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both iii whether any of the distributions and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and iv the federal_income_tax consequences of the transactions described in steps ii iii ix and xiv above procedural matters this ruling letter is directed only to the taxpayers who requested it plr-119801-12 sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each party involved in the proposed transactions for the taxable_year in which the proposed transactions are completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of this letter under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely _t ian russell_____________ t ian russell branch chief branch office of associate chief_counsel corporate cc
